United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
U.S. POSTAL SERVICE, CORONADO
STATION POST OFFICE, El Paso, TX,
Employer
__________________________________________
Appearances:
Jesus Velasquez, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1366
Issued: August 31, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 1, 2020 appellant, through counsel, filed a timely appeal from a January 8, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned the appeal Docket No. 20-1366.
On May 27, 2016 appellant, then a 46-year-old customer service supervisor, filed an
occupational disease claim (Form CA-2) alleging that she developed work-related stress due to
factors of her federal employment, including being forced to conduct an “excessive number of
3999s” from January 23 to June 25, 2014, in a stressful working environment. She indicated that
she was “displaced” from her official assignment as the closing supervisor, while other supervisors
were not subjected to similar treatment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

In an August 4, 2016 statement of accepted facts (SOAF), OWCP accepted as a factor of
employment that appellant was “forced by management to conduct an excessive number of 3999’s
from January 23, to June 25, 2014.” The SOAF noted that appellant indicated her working
environment was stressful and she was displaced, while other supervisors, were not.
On March 21, 2017 OWCP accepted appellant’s claim for major depressive disorder,
recurrent, moderate.2
On April 12, 2017 appellant filed claims of compensation (Form CA-7) for disability for
the period July 9, 2014 through May 21, 2015 and August 15, 2015 through April 21, 2017, and
continuing.
In a June 6, 2017 decision, OWCP denied appellant’s claims for disability for the period
July 9, 2014 through May 21, 2015 and August 15, 2015 through April 21, 2017 and continuing.
It explained that the claim was accepted for major depressive disorder, recurrent, moderate, and
that the medical evidence of record did not provide definitive medical reasoning that supported
total temporary disability due to the accepted conditions.
On March 14, 2018 appellant requested reconsideration.
By decision dated March 27, 2018, OWCP denied modification of the June 6, 2017
decision.
On April 20, 2018 OWCP issued a notice of proposed rescission, relating that acceptance
of the claim for major depressive disorder, recurrent, moderate, was accepted in error. It explained
that, in a March 6, 2017 report, Dr. Leonard Lawrence, a Board-certified psychiatrist, and the
second opinion physician, opined that her condition was based on the perception of racial
discrimination and that perception was not a compensable factor of employment. OWCP afforded
appellant 30 days to submit additional evidence and argument challenging the proposed rescission
action.
In a separate development letter also dated April 20, 2018, OWCP informed appellant that
the evidence of record was insufficient to establish her claim for an occupational disease. It
advised her of the type of factual and medical evidence needed and provided a questionnaire for
her completion. OWCP afforded appellant 30 days to submit the necessary evidence. No
additional evidence was received.
On May 7, 2018 appellant requested reconsideration.

2

The Board notes that appellant had a prior claim for an emotional condition in OWCP File No. xxxxxx555. In
that claim, appellant alleged an emotional condition on April 2, 2003. Appellant alleged extreme anxiety, panic and
severe depression due to a family matter. She also alleged that management was biased in the promotion process and
that she suffered harassment from her coworkers. OWCP denied the claim on September 15, 2004. On October 6,
2004 it denied modification.

2

In a June 18, 2018 decision, OWCP denied modification of the March 27, 2018 decision.
It noted that there was not an accepted factor of employment. Therefore, any claim for wage loss
would not be due to any accepted work-related condition.
On June 11, 2019 appellant, through counsel, requested reconsideration. Counsel
submitted several arguments, including that the June 18, 2018 OWCP decision was erroneous as
it was essentially a joint decision rescinding acceptance of the claim and denying the claim for
wage-loss compensation.
By decision dated January 8, 2020, OWCP denied modification of the June 18, 2018
decision. It informed appellant that she should request that “the [c]laims examiner issue a [f]inal
[d]ecision regarding the rescission or a letter that the evidence in file does not support a rescission
regarding the ‘Notice of Proposed Rescission’ dated 04/20/2018.”
The Board finds that OWCP did not properly rescind acceptance of appellant’s claim.
OWCP’s June 18, 2018 decision denied appellant’s claim for wage-loss compensation on
the basis that there was not an accepted factor of employment.3 However, OWCP had previously
accepted the claim and did not, thereafter, follow its established procedures for issuance of a final
decision regarding rescission of the accepted claim.4 OWCP’s procedures require a proposed and
final decision rescinding the original finding.5 These procedures further provide that a rescission
decision should contain a brief background of the claim, discuss the evidence on which the original
decision was based, and explain why acceptance of the claim should be rescinded.6 The Board
notes that, while OWCP provided appellant with a letter on April 20, 2018 proposing to rescind
her claim, OWCP did not issue a final decision establishing that it had met its burden of proof to
rescind the claim. Instead, in its January 8, 2020 decision, OWCP advised appellant that she
should request a final decision on rescission; however, OWCP had already denied her wage-loss
compensation claim on the grounds that there was no accepted factor of employment.
OWCP did not issue a formal decision rescinding acceptance of the claim, pursuant to its
procedures.7 Consequently, it has not met its burden of proof to rescind acceptance of appellant’s
claim for major depressive disorder.8

3

See B.C., Docket No. 17-1208 (issued August 15, 2018); D.V., Docket No. 11-1629 (issued February 3, 2012).

4

L.M., Docket No. 16-1464 (issued November 1, 2017).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.19(b) (February 2013).
OWCP’s procedures further provide that such development might include requesting a medical report from the
claimant’s treating physician. Id. at Chapter 2.1400.19(c).
6

See D. P., Docket No. 18-1213 (issued July 30, 2020); W.H., Docket No. 17-1390 (issued April 23, 2018) (OWCP
must provide a clear explanation of the rationale for rescission).
7

S.R., Docket No. 12-1404 (issued December 11, 2012).

8

See S.R., Docket No. 09-2332 (issued August 16, 2010) (once OWCP accepts a claim, it has the burden of
justifying the termination or modification of compensation benefits; this holds true where OWCP later decides that it
erroneously accepted a claim).

3

IT IS HEREBY ORDERED THAT the January 8, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 31, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

